60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William T. HOLMES, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  Lewis W. Hurst;  John A. Brown;Gail Y. Browne;  Jacqueline F. Fraser;  John B.Metzger, III, Defendants-Appellees.
No. 95-6586.
No. 95-6562
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995Decided June 29, 1995

William T. Holmes, Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's* orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his Fed.R.Civ.P. 59(e) motion.  We have reviewed the record and the district court's orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Holmes v. Jackson, No. CA-94-529-R (E.D. Va.  Mar. 15, 1995, Apr. 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Jurisdiction was appropriate pursuant to 28 U.S.C. Sec. 636(c) (1988)